Iafallo v Sommer (2021 NY Slip Op 03761)





Iafallo v Sommer


2021 NY Slip Op 03761


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, PERADOTTO, CURRAN, AND DEJOSEPH, JJ.


618 CA 20-00936

[*1]DEBORAH IAFALLO, PLAINTIFF-RESPONDENT,
vCHELSEA M. SOMMER, RAY ROMENTAL, DEFENDANTS-APPELLANTS, ROBERT W. HENDRIX, FRANCES E. GALARZA, DEFENDANTS-RESPONDENTS, ET AL., DEFENDANT. 


LAW OFFICE OF DANIEL R. ARCHILLA, BUFFALO (MARK A. FORDEN OF COUNSEL), FOR DEFENDANT-APPELLANT CHELSEA M. SOMMER.
NASH CONNORS, P.C., BUFFALO (ANDREW J. KOWALEWSKI OF COUNSEL), FOR DEFENDANT-APPELLANT RAY ROMENTAL.
CELLINO LAW, LLP, BUFFALO (JOHN W. LOONEY OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 
RUPP, BAASE, PFALZGRAF, CUNNINGHAM LLC, BUFFALO (THOMAS P. CUNNINGHAM OF COUNSEL), FOR DEFENDANTS-RESPONDENTS FRANCES E. GALARZA AND ROBERT W. HENDRIX.

	Appeals from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered June 16, 2020. The order, insofar as appealed from, denied the motions of defendants Chelsea M. Sommer and Ray Romental for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on January 27, 2021,
It is hereby ORDERED that said appeals are unanimously dismissed without costs upon stipulation.
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court